Citation Nr: 1228356	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a skin rash.   

6.  Entitlement to a disability rating in excess of 20 percent for the service-connected status post laminectomy and articular hypertrophy of L5/S1.     

7.  Entitlement to a disability rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity.  

8.  Entitlement to a disability rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in December 2007, June 2008, and January 2009 of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in September 2011, the Veteran withdrew his request for a Board hearing.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a bilateral hip disability, reactive airway disease, and hypertension have been raised by the record.  See the June 2012 statement from the Veteran's representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for right and left shoulder disabilities and a skin disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated bilateral knee pain is shown to be a symptom of the service-connected fibromyalgia and there is no competent evidence of a current bilateral knee disability in addition to the knee pain due to the service-connected fibromyalgia.  

2.  For the entire appeal period, the service-connected status post laminectomy and articular hypertrophy of L5/S1 is manifested by subjective complaints of pain and a limitation of motion or functional loss due to pain with restriction of forward flexion of the thoracolumbar spine greater than 30 degrees and there is no evidence of incapacitating episodes lasting a duration of at least 4 weeks but less than 6 weeks during a 12 month period or ankylosis of the lumbar spine.  

3.  For the entire appeal period, the service-connected radiculopathy of the left and right lower extremities is manifested by no more than mild symptoms. 



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral left and right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 

2.  For the entire appeal period, the criteria for the assignment of an initial evaluation in excess of 20 percent for the service-connected status post laminectomy and articular hypertrophy of L5/S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).

4.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice letters to the Veteran in May 2007, September 2007, February 2008, June 2008, July 2008, and July 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, increased ratings, and entitlement to TDIU, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in May 2007, September 2007, February 2008, June 2008, and July 2009.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA treatment records dated from 1999 to 2011 are associated with the claims folder.  In September 2007 and July 2009, the Veteran indicated that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent a VA examination in 2007, 2008, and 2010 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities.   

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Service Connection for Bilateral Knee Disability Claim

The Veteran contends that he has a bilateral knee disability that first manifested in service and therefore, service connection is warranted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as a psychoses when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon review of the evidence of record, the Board denies the appeal for service connection for a bilateral knee disability.   

The competent evidence of record shows that the Veteran has current symptoms of knee pain but these symptoms are attributed to the service-connected fibromyalgia.  A current bilateral knee disability separate from the service-connected fibromyalgia has not been identified.  A June 1998 VA examination report indicates that range of motion of the knees was normal.  A July 2004 VA examination report indicates that the Veteran had pain in the knees and other joints.  The report indicates that fibromyalgia was diagnosed in 1996 or 1997.  The examiner diagnosed fibromyalgia and indicated that the musculoskeletal areas involved included the knees.  A December 2006 VA treatment record indicates that examination of the knees revealed normal range of motion. 

The Veteran was afforded a VA examination in April 2010.  X-ray examination of the knees revealed no abnormalities.  The diagnosis was bilateral knee pain most likely due to the fibromyalgia.   

The competent evidence of record shows that the Veteran's bilateral knee symptoms are manifestations or symptoms of the service-connected fibromyalgia.  There is no competent evidence of a separate or distinct knee disability which is separate from the fibromyalgia.  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).   

The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).   

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (2011).

The Board finds that 38 C.F.R. § 4.14 prohibits service connection for a bilateral knee disability in this instance since there is no competent evidence of a knee disability separate and distinct from the fibromyalgia.  The symptoms of knee pain are encompassed by the service-connected fibromyalgia and the 40 percent rating assigned to that disease.  Any additional and/or separate rating for the symptoms of knee pain are prohibited under 38 C.F.R. § 4.14.  

The Veteran's own assertions that he has a current bilateral knee disorder in addition to the fibromyalgia that is related to his period of service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting medical authority, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

There is no medical evidence of record showing that the Veteran has a separate and distinct bilateral knee disability in addition to the fibromyalgia.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The preponderance of the evidence is against the finding that the Veteran has a current disability of the bilateral knees that can be linked to a disease or injury in service or a service-connected disability. The medical evidence of record establishes that the current bilateral knee pain is part of the service-connected fibromyalgia.   

The preponderance of the evidence is against the Veteran's claim, and service connection for a bilateral knee disability must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis of the Claim for an Increased Ratings 

The Veteran contends that he is entitled to higher disability ratings for the service-connected lumbar spine disability and the radiculopathy of the left and right lower extremities.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In addition, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected status post laminectomy and articular hypertrophy of L5/S1 for the entire appeal period.  

The evidence shows that the service-connected lumbar spine disability is principally manifested by forward flexion performed from 0 to 40 through 85 degrees and extension from 0 to 30 degrees.  There are no findings of limitation of flexion to 30 degrees or less for the time period in question.  

There are no objective findings of ankylosis of the lumbar spine.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability for the entire appeal period have not been met.  

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as will be discussed, additional functional loss warranting a higher evaluation is not been shown.  

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The VA examinations dated in 2008 and 2010 indicate that there was no objective evidence of additional limitation of motion or functional loss due to pain.  The March 2008 VA examination report indicates that upon examination, there was evidence of pain with motion starting at 40 degrees of flexion.  The April 2010 VA examination report indicates that there was no evidence of pain on motion.  There was no objective evidence of additional limitation of motion with repetition or due to pain.  There was no objective evidence of spasm, atrophy, guarding, or tenderness of the low back.  Muscle strength was 5/5 in the lower extremities.  Muscle tone was normal.  Sensory examination was normal.  On examination, there was normal posture and gait.  There was no documented muscle spasm, atrophy, guarding, or pain on motion.  Even if the Board considers that range of motion ends where the pain begins, the criteria for a 40 percent rating are not met.  

Thus, the Board finds that the demonstrated limitation of motion due to pain including any limitation of motion on repetition is contemplated in the 20 percent rating.  The Board finds that the medical evidence of record establishes no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  Based on the medical evidence of record, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 or 4.45 is not warranted.  

A rating in excess of 20 percent is not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The preponderance of the evidence does not establish that the service-connected lumbar spine disability is manifested by intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

At the March 2008 VA examination, the Veteran reported that he had 10 episodes of incapacitating pain and the episodes lasted from 1 to 4 days.  

However, the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  VA treatment records do not show physician-prescribed bedrest.   

Thus, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from September 27, 2007 to September 6, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Rating Schedule provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1.  

A separate 10 percent evaluation under Diagnostic Code 8520 is assigned for radiculopathy of the left and right extremities.  

A disability rating in excess of 10 percent is not warranted for the radiculopathy of the right and left extremities for the entire appeal period.  The medical evidence shows that the radiculopathy is manifested by intermittent pain, numbness, and burning in the lower extremities.  There is no evidence of more than mild symptoms.  

The September 2007 peripheral nerve examination indicates that the Veteran reported having sharp and dull pain in the legs, and a burning sensation and numbness in the legs.  Physical examination revealed that muscle strength was 5/5.  No motor deficits were appreciated.  Sensory examination for vibration, pain, and light touch was normal.  There was no muscle atrophy, abnormal muscle tone, or abnormal movement.  The function of the joints was not affected by the nerve disorder.  Gait and balance were normal.  The 2010 VA examination report indicates that neurological examination was negative and normal.  

The 10 percent rating contemplates the pain and numbness due to the neurological disability.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a, Diagnostic Code 8520.  As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Code 8520 for radiculopathy of the right and left lower extremities, and the claims for higher ratings is denied.     

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability and radiculopathy of the left and right lower extremities are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In summary, the Board finds that the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability and the assignment of a disability evaluation in excess of 10 percent for the service-connected radiculopathy of the left and right lower extremities are not warranted for the entire appeal period.  The evidence preponderates against the claims, and the appeal is denied.


ORDER

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied. 

Entitlement to a disability evaluation in excess of 20 percent for the service-connected status post laminectomy and articular hypertrophy of L5/S1 is denied for the entire appeal period.  

Entitlement to a disability evaluation in excess of 10 percent for the service-connected radiculopathy of the left lower extremity is denied for the entire appeal period.   

Entitlement to a disability evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity is denied for the entire appeal period.   



REMAND

In accordance with VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record shows that the Veteran currently receives treatment for the claimed disorders at VA.  The RO must make attempts to obtain any records of treatment of the claimed skin and shoulder disorders since December 2012 from the VA healthcare system.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO also must contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA records showing treatment of the claimed disabilities.    

The claim for TDIU is inextricably intertwined with the pending claim for service connection for bilateral shoulder disability and the claim for service connection for a hip disability.  In the July 2007 application, the Veteran asserts that he was unable to work due in part to his claimed shoulder and hip disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran in order to have him identify all sources of VA and/or non-VA medical treatment for the claimed bilateral shoulder and skin disabilities since service.   

Legible copies of all outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claims including any evidence of treatment for the claimed conditions beginning in service or shortly thereafter.

2.  The RO must take all indicated action to obtain copies of all VA clinical records showing treatment of the claimed skin and shoulder disorders from the VA healthcare system since December 2012.  

3.  The RO must schedule the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current skin disorder to include tinea versicolor.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

Although the examiner must review the claims folder, his or her attention is called to the following: in July 1992 while the Veteran was in service, a rash on the back was detected.  Physical examination revealed a rash on the left side of the back with redness and slight edema.  In October 1995, contact dermatitis was diagnosed.  Physical examination revealed a red rash on the back of the head.  It was noted that the Veteran used Cortaid.  

The Veteran reported having a skin disorder since serving in the Persian Gulf.  In a July 2008 statement, he reported having a skin rash that manifests and abates since the Gulf War.  Medical evidence shows that upon examination in April 2010, tinea versicolor was diagnosed.  The examiner did not render a medical opinion as to whether the current diagnosis of tinea versicolor was related to disease or injury or other event in service.  

After examining the Veteran and reviewing the entire record, the VA examiner must provide an opinion as to whether any current skin disorder to include tinea versicolor first manifested in active service or is otherwise medically related to an injury or other event or incident of active service.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as dry skin, and that his reports must be considered in formulating the requested opinions.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  The RO must schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral shoulder disability.   

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests including x-ray examination of the spine should be performed.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether has a current bilateral shoulder disability is due to an injury or other event or incident of active service.  

Although the examiner must review the claims folder, his or her attention is called to the following matters of record:

The Veteran contends that he injured his shoulders in service when he lifted heavy equipment.  See the February 2008 statement by the Veteran.  A January 2007 VA treatment record notes that the Veteran reported having shoulder pain for 20 years.  There is evidence of a bilateral shoulder disability which is separate from the service-connected fibromyalgia.  The April 2010 VA examination report shows a diagnosis of tendinopathy of the bilateral shoulders.  A January 2009 x-ray examination report shows findings of degenerative changes of the bilateral shoulder and bilateral impingement syndrome.    

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as shoulder pain, and that his reports must be considered in formulating the requested opinions.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal, including the Veteran's claim of entitlement to TDIU,  in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


